People v Rodriguez (2018 NY Slip Op 00233)





People v Rodriguez


2018 NY Slip Op 00233


Decided on January 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Kahn, Kern, JJ.


5435 2432/14

[*1]The People of the State of New York, Respondent,
vFrederick Rodriguez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at hearing; Ronald A. Zweibel, J. at plea and sentencing), rendered April 30, 2015, convicting defendant of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3½ to 7 years, unanimously affirmed.
After a sufficient inquiry, the suppression court providently exercised its discretion in denying defendant's request for new counsel, made as the hearing was about to begin. Contrary to defendant's assertion, the court did not merely conduct a perfunctory inquiry, but instead allowed defendant to voice his concerns about counsel. Furthermore, while the court advised defendant that he had not made any specific allegations, defendant still provided nothing but vague and generic claims not constituting good cause for substitution of counsel (see People v Linares, 2 NY3d 507, 511 [2004]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 11, 2018
CLERK